DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-30 directed to invention (group) non-elected without traverse.  Accordingly, claims 23-30 been cancelled.
 Acknowledgment 
Claims 1, 12 are amended and filed on 4/5/2021.

Allowable Subject Matter
Claims 1, 6, 8-12, 16, 18-22 are allowed.
As to claim 1, a system comprising: a surgical gas delivery device including a filter cartridge interface and a computer controlled control unit configured to control circulation of surgical gas during an endoscopic surgery, wherein the control unit is configured to operate in a plurality of different modes of operation; and a tube set assembly including a tube set, a filter  in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Stearns et al. (US. 20130231606A1) (“Stearns”) is the closest prior art of record. Even though Stearns discloses a system comprising: a surgical gas delivery device including a filter cartridge interface and a computer controlled control unit configured to control circulation of surgical gas during an endoscopic surgery, wherein the control unit is configured to operate in a plurality of different modes of operation; and a tube set assembly including a tube set, a filter cartridge, Stearns fails to disclose wherein the surgical gas delivery device includes a reader operatively connected to receive input from the data carrying element, wherein the data carrying element is wirelessly connected to the reader, wherein the data carrying element, the reader, and the control unit are configured to automatically launch a specific one of the plurality of different modes of operation when the filter cartridge is inserted into the filter cartridge interface based on machine readable information in the data carrying element without any user input.
As to claim 12, a filtered tube set assembly comprising: a tube set, a filter cartridge in fluid communication with the tube set, and wherein the filter cartridge includes a data carrying element, wherein the data carrying element includes machine readable information configured to cause the control unit to operate in a specific one of a plurality of different modes of operation to  in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Stearns et al. (US. 20130231606A1) (“Stearns”) is the closest prior art of record. Even though Stearns discloses a filtered tube set assembly comprising: a tube set, a filter cartridge in fluid communication with the tube set, and wherein the filter cartridge includes a data carrying element, wherein the data carrying element includes machine readable information configured to cause the control unit to operate in a specific one of a plurality of different modes of operation to use in controlling circulation of surgical gas during a surgical procedure, Stearns fails to disclose wherein the data carrying element is configured to be wirelessly connected to the reader, wherein the data carrying element, the reader, and the control unit are configured to automatically launch a specific one of the plurality of different modes of operation when the filter cartridge is inserted into the filter cartridge interface based on machine readable information in the data carrying element without any user input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed4/5/2021, with respect to filter and the automatically launch a specific more base on machine readable information in the data carrying element without any user input” have been fully considered and are persuasive.  The 103 rejection of claims 1, 12 has been withdrawn. 
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    /HAMZA A DARB/Examiner, Art Unit 3783    

/Lauren P Farrar/Primary Examiner, Art Unit 3783